Citation Nr: 0837882	
Decision Date: 11/03/08    Archive Date: 11/10/08

DOCKET NO.  03-17 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for diabetic 
nephropathy.

4.  Entitlement to service connection for peripheral 
neuropathy of the upper and lower extremities with peripheral 
vascular disease.

5.  Entitlement to service connection for cardiovascular 
disease.

6.  Entitlement to special monthly compensation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from August 1958 to August 
1962, and from July 1965 to February 1980.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions promulgated in January 2002 
and March 2004 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri.

For good cause shown, this appeal has been advanced on the 
Board's docket pursuant to 38 C.F.R. § 20.900(c) (2007) and 
38 U.S.C.A. § 7107(a)(2) (West 2002).

In August 2004, the Board, in pertinent part, remanded the 
current appellate claims for additional development.  The 
case has now been returned to the Board for further appellate 
consideration.  As a preliminary matter, the Board finds that 
the remand directives have been completed, and were 
acknowledged as such by the veteran's accredited 
representative in a September 2008 statement.  Thus, a new 
remand is not required in order to comply with the holding of 
Stegall v. West, 11 Vet. App. 268 (1998).

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Haas v. Nicholson, 20 Vet. App. 
257 (2006), that reversed a decision of the Board which 
denied service connection for disabilities claimed as a 
result of exposure to herbicides. VA disagreed with the 
Court's decision in Haas and appealed to the United States 
Court of Appeals for the Federal Circuit (Federal Circuit).  
In May 2008, the Federal Circuit reversed the Court, 
upholding the Board's decision.  Haas v. Peake, 525 F.3d 1168 
(Fed. Cir. 2008).  However, petitions for rehearing have been 
filed and mandate has not been issued by the Federal Circuit.

To avoid burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that might ultimately be overturned 
on further appeal, on September 21, 2006, the Secretary of 
Veterans Affairs imposed a stay at the Board on the 
adjudication of claims affected by the Court's decision in 
Haas.  The specific claims affected by the stay include those 
involving claims based on herbicide exposure in which the 
only evidence of exposure is service on a vessel off the 
shore of Vietnam.  This stay remains in effect.  In this 
case, the veteran contends that he has diabetes as a result 
of herbicide exposure from service on a vessel off the shore 
of Vietnam.  He also contends that his diabetic nephropathy, 
peripheral neuropathy with peripheral vascular disease, and 
cardiovascular disease are related to his diabetes mellitus.  
Thus, the Board must stay adjudication of these issues.  As a 
resolution of these issues may affect whether the veteran is 
entitled to special monthly compensation, that issue is 
inextricably intertwined and the Board must stay adjudication 
of this claim as well.  Once a final decision is reached on 
appeal in the Haas case, the adjudication of these issues 
will be resumed.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the veteran's low back claim has 
been completed.

2.  The preponderance of the medical and other evidence of 
record is against a finding that the veteran's current low 
back disorder was incurred in or aggravated by his active 
service.




CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by the 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the Board 
acknowledges that it does not appear the veteran was accorded 
pre-adjudication notice which explicitly related to his low 
back claim.  Nevertheless, the Federal Circuit has indicated 
that this defect can be remedied by a fully compliant VCAA 
notice issued prior to a readjudication of the claim.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Here, the veteran was sent VCAA-compliant notification 
regarding his low back claim by letters dated in August 2004 
and November 2006.  Taken together, these letters informed 
the veteran of what was necessary to substantiate his claim, 
what information and evidence he must submit, what 
information and evidence will be obtained by VA, and the need 
for the veteran to advise VA of or to submit any evidence in 
his possession that was relevant to the case.  As such, this 
correspondence fully complied with the notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the 
Court's holding in Quartuccio, supra.  Further, the November 
2006 letter contained the specific information regarding 
disability rating(s) and effective date(s) outlined by the 
Court's holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).   The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.   The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.   See 
38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate this claim and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the veteran has been 
satisfied in this case.  All relevant medical records appear 
to be in the claims folder, and nothing indicates that the 
veteran has identified the existence of any relevant evidence 
that has not been obtained or requested.  He has had the 
opportunity to present evidence and argument in support of 
his claim, and indicated on his July 2004 Substantive Appeal 
that he did not desire a Board hearing.  Moreover, he was 
accorded VA medical examinations in November 2003 and 
November 2006 regarding this case.  Consequently, the Board 
concludes that VA has fulfilled the duty to assist the 
appellant in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant. Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In this case, the veteran's service treatment records reflect 
he was treated on several occasions for back problems while 
on active duty, to include as noted in records dated in 
February 1965, May 1965, September 1967, April 1971, January 
1977, and June 1978.  Further, a May 2001 report from M. K., 
M.D. (hereinafter, "Dr. K"), states that the veteran had a 
pattern of back symptoms in service, and presumes that his 
current symptoms are related.  

Despite the foregoing, the Board finds that the preponderance 
of the medical and other evidence of record is against a 
finding that the veteran's current low back disorder was 
incurred in or aggravated by his active service.  

The Board observes, in pertinent part, that the veteran was 
not actually diagnosed with a chronic low back disorder while 
on active duty.  Additionally, medical records dated in April 
1990 noted back problems for a few years after a strain in 
1968, but no problems in recent years.  Moreover, there was 
no indication of a low back disorder on a May 1991 VA medical 
examination.  In fact, it appears that the first competent 
medical evidence indicative of a chronic back disorder 
appears to be in 2001, years after the veteran's separation 
from active service.

The Court has indicated that the absence of any medical 
records of a diagnosis or treatment for many years after 
service is probative evidence against the claim.  See Mense 
v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board 
where it found that veteran failed to account for the lengthy 
time period after service for which there was no clinical 
documentation of low back condition); see also Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged 
period without medical complaint can be considered, along 
with other factors concerning a claimant's health and medical 
treatment during and after military service, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability.); Forshey 
v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey 
v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting 
that the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact).  

The Board further observes that Dr. K's May 2001 opinion does 
not address this lack of medical evidence of a chronic low 
back disorder until years after service, nor does he provide 
a detailed rationale in support of his opinion.  Conversely, 
the November 2003 and November 2006 VA medical examinations, 
conducted by two different examiners, both referred to this 
period in advancing opinions against the current disability 
being causally related to active service.  Moreover, both 
examiners reviewed the veteran's VA claims folder in 
conjunction with their opinions, which would have included 
review of Dr. K's opinion.  The VA examiners also provided 
detailed rationale in support of their opinions.

In view of the foregoing, the Board finds that the opinions 
of the November 2003 and November 2006 VA examiners are 
entitled to the most weight regarding the etiology of the 
veteran's current low back disorder.  For these reasons, the 
Board finds that the preponderance of the competent medical 
evidence is against the claim.  As the preponderance of the 
evidence is against this claim, the benefit of the doubt 
doctrine is not for application in the instant case.  See 
generally Gilbert, supra; see also Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefit sought 
on appeal must be denied.


ORDER

Entitlement to service connection for a low back disorder is 
denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


